Proceeding pursuant to CPLR article 78 to review a determination of respondent the Westchester County Public Employment Relations Board, dated August 3, 1981, which, inter alia, certified the Westchester County Correction Officers’ Benevolent Association, Inc., as negotiating representative of a unit consisting of all correction officers employed by the County of Westchester. Determination confirmed and proceeding dismissed on the merits, with one bill of costs. There was substantial evidence in the record to support the determination of the Westchester County Public Employment Relations Board that a negotiating unit consisting of all correction officer titles should be created from the existing over-all unit of county employees and in its certification of the Westchester County Correction Officers’ Benevolent Association, Inc., as the negotiating representative of the unit. There was a rational basis for the determination, and the record reflects that the board gave careful consideration to the appropriate factors in reaching that determination (Matter of Town of Huntington v Public Employment Relations Bd., 67 AD2d 981). Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.